ACCEPTED
                                                                                       03-14-00483-CR
                                                                                               5844586
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/26/2015 2:45:09 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                                NO. 03-14-00483-CR

TERRY LYNN STEVENS,                   §              IN THE COURT OF APPEALS
                                                                      FILED IN
               Appellant              §                        3rd COURT OF APPEALS
                                      §                            AUSTIN, TEXAS
VS.                                   §              THIRD DISTRICT
                                                               6/26/2015 2:45:09 PM
                                      §                          JEFFREY D. KYLE
                                      §                                Clerk
THE STATE OF TEXAS,                   §              AUSTIN, TEXAS
                Appellee              §


               SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEE’S BRIEF


        This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:

                                          I.

        The brief for the State of Texas, Appellee, was originally due on May 27,

2015. This Court granted the State’s first motion for extension of time to file its

brief, requesting an additional 30 days. The State’s brief is now due on June 26,

2015.

                                          II.

        Since May 27 the undersigned has unexpectedly become involved in the

preparation and trial of two major felony cases. The first involved a total of 25

counts of First Degree aggravated sexual assault of a child and Second Degree

indecency with a child. The second involved a first degree charge of aggravated



                                     Page 1 of 3
assault on a peace officer with a deadly weapon. Both cases were tried to a jury and

required significant preparation time by the undersigned. These commitments have

not afforded the requisite time to thoroughly analyze the trial record in this cause to

clearly present the facts relevant to the Court’s determination of the issues presented.


                                          III.

      In this case Appellant raises three issues which, while rather straightforward,

are fact intensive and will require a thorough familiarity with the trial record to

adequately address. The undersigned will need an additional 30 days to prepare and

file the Appellee’s Brief in this case. This is the second motion for extension of

time that the State of Texas has sought in this case, and the undersigned is confident

that the Appellee’s Brief will be completed at the expiration of a further 30 days, if

not before.

                                      PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee’s Brief to July 27, 2015.




                                       Page 2 of 3
                                       Respectfully submitted,

                                       OFFICE OF DISTRICT ATTORNEY
                                       33RD and 424th JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P. O. Box 725
                                       Llano, Texas 78643
                                       Telephone         Telecopier
                                       (325) 247-5755 (325) 247-5274



                                             /s/ R. Blake Ewing
                                       By: ________________________________
                                         R. Blake Ewing
                                         Assistant District Attorney
                                         State Bar No. 24076376
                                         ATTORNEY FOR APPELLEE



                         CERTIFICATE OF SERVICE

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 26th day of
June, 2015, to Mr. Tracy D. Cluck, Attorney for Appellant, by email at
tracy@tracyclucklawyer.com

                                               /s/ R. Blake Ewing
                                               _____________________________
                                               R. Blake Ewing
                                               Assistant District Attorney




                                      Page 3 of 3